Title: James Madison to Hezekiah Niles, 20 June 1829
From: Madison, James
To: Niles, Hezekiah


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                June 20th. 1829
                            
                        
                          
                        I have been long a subscriber to your "Register", and retain my respect for its merits, and sincere wishes
                            for its prolonged success; but finding it expedient at the age I have reached, to abridge the attention required for such
                            objects, I must request you to discontinue my name on your Subscription list.
                        According to the account presented lately by your Collector, the balance due from me in March last was $15;
                            but it embraced a year’s advance, which of course is to be taken off. I inclose however $15, with a request that you will
                            be good eno’ to pay Mr. Skinner’s account charged $8: but including also a year’s advance, is subject to a like deduction.
                            Not knowing the days on which the charges in the two cases will stop, the sum remitted may not be the exact one, and
                            require to be rectified. I tender you very sincerely my friendly respects & good wishes.
                        
                        
                            
                                James Madison
                            
                        
                    